Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 1 of 46 PageID #: 1473



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------X
  JOHN SCOMA,

          Plaintiff,
                                                 MEMORANDUM & ORDER
  -against-                                      16-CV-6693 (KAM)(SJB)

  CITY OF NEW YORK, AZEEM CHATHA,
  FERNANDO CACHES, DAMIR VUKIC,
  ARGLEY DELACRUZ, FRANCISCO
  ALLENDE, SPENCER CRAVEN, GREGORY
  MANNINO, MATTHEW BRANDER, EDWARD
  WASZAK, JOSEPH HAYWARD,
  Individually, and JOHN AND JANE
  DOE 1 through 10,

         Defendants.
  ----------------------------------X
  KIYO A. MATSUMOTO, United States District Judge:

              Plaintiff John Scoma commenced this action against the

  City of New York (the “City”) Azeem Chatha, Fernando Caches,

  Damir Vukic, Argely Delacruz, Francisco Allende, Spencer Craven,

  Gregory Mannino, and Matthew Brander, (together with the City,

  “defendants”) on December 2, 2016 pursuant to 42 U.S.C. § 1983

  (“section 1983”) and New York law asserting excessive force,

  assault and battery, and a violation of his state constitutional

  rights, in connection with his arrest on September 19, 2015. 1


  1     On February 4, 2020, this Court granted the parties’ stipulation of
  dismissal, dismissing plaintiff’s first, second, fourth, fifth, ninth, tenth,
  thirteenth, fifteenth, sixteenth, seventeenth, and eighteenth causes of
  action against all defendants with prejudice. (See ECF No. 75, Stipulation
  and Order of Voluntary Partial Dismissal with Prejudice.) All claims against
  defendants Joseph Hayward and Edward Waszak were dismissed with prejudice.
  (Id.) Plaintiff also agreed that plaintiff’s Seventh and Eighth causes of
  action would be limited to claims based on the alleged use of excessive
  force. (Id.)
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 2 of 46 PageID #: 1474



              Presently before the court is defendants’ motion for

  summary judgment as to all of plaintiff’s causes of action.              In

  support of their motion, defendants have submitted a memorandum

  of law (ECF No. 80-2, “Def. Mem.”), a statement of undisputed

  material facts pursuant to Local Rule 56.1 (ECF No. 80-3, “Def.

  56.1”), and a declaration by Alan H. Scheiner, Esq., counsel for

  defendants (ECF No. 80-4, “Scheiner Decl.”), together with

  accompanying exhibits.      (ECF Nos. 80-5 through 80-16.)

  Defendants have also submitted a reply memorandum (ECF No. 85-1,

  “Def. Reply”), and a reply to plaintiff’s opposing Memorandum of

  Law and Local Rule 56.1 counter-statement of material facts. 2

  (ECF No. 85-2.)

              In addition to his Local Rule 56.1 counter-statement

  of material facts (ECF No. 82, “Pl. 56.1”), plaintiff has

  submitted a memorandum in opposition to summary judgment.             (ECF

  No. 84, “Pl. Mem.”)      Plaintiff also submitted a declaration by

  Lissa Green-Stark, Esq., counsel for plaintiff (ECF No. 83,

  “Green-Stark Decl.”), together with accompanying exhibits.              (ECF

  Nos. 83-1 through 83-25.)       Finally, the parties have submitted a

  Joint Deposition Appendix (ECF No. 85-7), consisting of excerpts



  2     On July 1, 2020, with plaintiff’s consent, defendants filed a motion to
  amend the submitted summary judgment papers to include Exhibit L to the
  Declaration of Alan H. Scheiner. (ECF No. 86.) The Court grants defendants’
  motion to amend the summary judgment papers to include Exhibit L, an excerpt
  of Department of Justice CED (Conducted Energy Devices) Guidelines, which was
  timely served on plaintiff with the original moving papers on March 3, 2020.

                                        2
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 3 of 46 PageID #: 1475



  of eleven transcripts from plaintiff, defendant Officers, and

  non-party witnesses.

              For the reasons set forth below, defendants’ motion

  for summary judgment is granted in part and denied in part.

                                  BACKGROUND

  I.    Factual Background

              The following facts are taken from the parties’ Local

  Rule 56.1 statement, counter-statement, and reply statement, as

  well as from documents and transcripts cited in the parties’

  Local Rule 56.1 statements.       Except as otherwise indicated, the

  facts set forth below from the parties’ Local Rule 56.1

  statements are undisputed.       The court summarizes only those

  facts that are relevant and material to the adjudication of the

  instant motion.

              On the evening of September 19, 2015, plaintiff

  Scoma’s neighbor, Christina Cosares, called 911 and reported

  that plaintiff was allegedly assaulting his then-wife Brielle

  Scoma.   (Def. 56.1 ¶ 1; Pl. 56.1 ¶ 1.)        Ms. Scoma had come to

  the Cosares’ house, crying and upset, and rang the doorbell.

  (Def. 56.1 ¶ 2; Pl. 56.1 ¶ 4.)       Ms. Cosares and her husband

  observed Ms. Scoma visibly upset.        (Def. 56.1 ¶ 3.)     Plaintiff

  walked over to the Cosares’ house and physically brought his

  wife back to their home.      (Def. 56.1 ¶ 4; Pl. 56.1 ¶ 8.)        Ms.

  Cosares called 911 and reported, in sum and substance, that a

                                       3
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 4 of 46 PageID #: 1476



  male was assaulting his wife and that the same man had pulled

  the wife from the Cosares’ home.          (Def. 56.1 ¶ 5; Scheiner

  Decl., Ex. D, Cosares Tr. at 26:5-27:8.)          Ms. Cosares testified

  to seeing plaintiff grab Ms. Scoma by the neck and drag her down

  the steps towards plaintiff’s home.          (Green-Stark Decl., Ex. 2,

  Cosares Tr. at 17:5-12.)       The 911 dispatcher reported the call

  to police officers as: “Male beating his wife she is ringing on

  bells . . . Perp[etrator] dragged fem[ale] aided down the block

  when she was knocking on doors for help.”          (Def. 56.1 ¶ 6;

  Scheiner Decl., Ex. C, at NYC 105.)

              At approximately 7:50 p.m., Police Officers Azeem

  Chatha and Fernando Caches receive a radio call for an assault

  in progress.    (Def. 56.1 ¶ 7; Scheiner Decl., Ex. E, at NYC 216-

  18; Ex. G, Chatha Tr. at 47:14-25.)          Once Officers Chatha and

  Caches arrived at Ms. Cosares’ home, she reported to them that

  Ms. Scoma had come running to her house, rang the bell, asked

  for help, and asked them to call 911.          (Def. 56.1 ¶ 8; Scheiner

  Decl., Ex. G at 40:24-41:9, 50:18-51:10.)          Ms. Cosares also

  reported to Officer Chatha that plaintiff had come over, grabbed

  Ms. Scoma by the neck, and dragged her back to the house. 3            (Def.




  3     In her official statement prepared and signed on the date of the
  incident, Ms. Cosares reported: “I was in my home when the doorbell rang and
  my neighbor was screaming asking for help and when I opened the door the
  husband came grabbed her by the neck and dragged her back home and I call the
  police.” (Scheiner Decl., Ex. D, at 30:15-31:17; Ex. J, at NYC 14.)

                                        4
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 5 of 46 PageID #: 1477



  56.1 ¶ 9; Scheiner Decl., Ex. G, at 40:24-41:19.)            Plaintiff

  disputes that Ms. Scoma requested help, denies grabbing Ms.

  Scoma by the neck in front of the Cosares, and contends that no

  assault was occurring when Ms. Cosares reported an emergency to

  911.   (Pl. 56.1 at 2-3, ¶¶ 12-14.)

              Officer Chatha and Caches approached plaintiff’s house

  and started knocking on the front door and all the windows,

  yelling “open the door, police.”          (Def. 56.1 ¶ 12.)    Sergeant

  Damir Vukic received the same radio call for an assault in

  progress and proceeded to the scene of the incident together

  with Officer Argely Delacruz.        (Def. 56.1 ¶ 13.)      Sergeant Vukic

  arrived at plaintiff’s home at approximately 8:00 pm and was

  informed by Officers Chatha and Caches of what Ms. Cosares had

  reported to them. 4    (Def. 56.1 ¶¶ 13-14.)       After approaching the

  back of plaintiff’s house and yelling “Police Department in

  front, please come outside,” with no response, Sergeant Vukic

  instructed Police Officer Craven to kick in the back door of

  plaintiff’s house, which Officer Craven did.           (Def. 56.1 ¶¶ 18-

  20.)   Once inside plaintiff’s home, an officer opened the front

  door, allowing Officers Chatha and Caches to enter.            (Def. 56.1

  ¶¶ 21-22.)    When entering the home, the Officers yelled “Police”


  4     Sergeant Vukic testified that he proceeded to discuss with Ms. Cosares,
  who confirmed the sum and substance of what she had reported to Officers Chat
  and Caches -- namely, that an assault was in progress and that Ms. Scoma had
  requested assistance. Plaintiff disputes that Sergeant Vukic spoke with Ms.
  Cosares, but offers no evidence in support. (Pl. 56.1 at 3.)

                                        5
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 6 of 46 PageID #: 1478



  and “Police. We are coming in. Police.”         (Id.)   Plaintiff did

  not hear the Officers because he was upstairs in the bedroom

  with his wife and the air conditioners were on.          (Pl. 56.1 ¶

  23.)

              Once inside plaintiff’s home, the Officers reported

  that Ms. Scoma came running downstairs from the upper level of

  the house, screaming and crying.         (Def. 56.1 ¶ 23; Scheiner

  Decl. Ex. G, at 55:6-11, 63:19-64:7; Ex. H, at 66:17-20, 69:5-

  10.)   Plaintiff disputes the Officers’ account and claims that

  Ms. Scoma came downstairs at the direction of the police with

  her hands held up in the air before she was accompanied out of

  the house by an officer.      (Pl. 56.1 at 4; Green-Stark Decl., Ex.

  1, Brielle Scoma Tr. at 48:21-52:2.)         Plaintiff then exited the

  room at the top of the stars and stood at the top of the stairs

  where he appeared to the officers to be angry and agitated.

  (Def. 56.1 ¶ 24; Ex. H, at 70:21-71:5.)         Officers remained on

  the first floor of the home and asked plaintiff to come

  downstairs, but plaintiff came only halfway down the stars and

  then stopped about six or seven steps above the Officers.            (Def.

  56.1 ¶ 25.)    Plaintiff, standing at 6’1” and weighing

  approximately 240 pounds, was shirtless and wearing only a pair

  of shorts.    (Def. 56.1 ¶ 25-26.)       From the bottom of the stairs,

  the Officers perceived plaintiff as large and very muscular.



                                       6
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 7 of 46 PageID #: 1479



  (Def. 56.1 ¶ 28; Scheiner Decl., Ex. H, at 72:17-73:3; Ex. I, at

  55:17-56:2.)

              According to plaintiff, after telling the Officers

  that he would come downstairs, he followed Ms. Scoma with his

  hands in the air, and when he reached approximately the sixth

  step, observed six police officers pointing guns at him.             (Pl.

  56.1 ¶ 37; Green-Stark Decl., Ex. 3, at 53:12-53:3.)           The

  Officers directed plaintiff to come downstairs and to sit on the

  couch.   (Pl. 56.1 ¶ 38; Green-Stark Decl., Ex. 3, at 53:12-

  54:3.)   Mr. Scoma did not comply, but responded that he would

  sit on the steps of the stairs and, before sitting down, lowered

  his shorts to show the Officers that he was unarmed.           (Pl. 56.1

  ¶ 40-41; Green-Stark Decl., Ex. 3, at 54:2-10.)          According to

  defendants, Sergeant Vukic and Officer Chatha explained to

  plaintiff that the Officers were responding to a 911 call and

  attempted to persuade, and again directed, plaintiff to come

  downstairs.    (Def. 56.1 ¶ 29.)     Plaintiff refused to come

  downstairs and according to the Officers’ was yelling and

  screaming at the Officers, telling them to “get the fuck out of

  his house, [I’m] not going anywhere.”         (Def. 56.1 ¶ 30; Scheiner

  Decl., Ex. B, at 53:25-54:13.)       According to plaintiff, he

  walked downstairs with his hands up, stopped halfway and said to

  the Officers: “what are you doing here,” “you got a warrant to



                                       7
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 8 of 46 PageID #: 1480



  be in this house,” “get out of this house.”           (Scheiner Decl.,

  Ex. B, John Scoma Tr. at 53:25-54:3.)

              It is undisputed that plaintiff told the Officers to

  get out of his house, stopped halfway down the staircase, sat

  down, and did not comply with the Officers’ directions to come

  all the way downstairs to sit on the couch.           At approximately

  8:09 pm, Sergeant Vukic requested the assistance of the

  Emergency Services Unit (“ESU”).          (Def. 56.1 ¶ 31; Ex. E, at NYC

  217.)   In response, ESU Officers Francisco Allende and Detective

  Brander arrived at plaintiff’s home. 5        (Def. 56.1 ¶ 31-32;

  Scheiner Decl., Ex. I, at 37:10-38:3, 39:3-9.)           The ESU Officers

  responded to a radio call and call from the Officers for a

  domestic assault, and the dispatcher reported that a man was

  “beating his wife.”      (Def. 56.1 ¶ 33; Scheiner Decl., Ex. I, at

  44:10-45:21.)

              It is also undisputed that once inside the home, the

  ESU Officers observed plaintiff sitting on the staircase.             (Def.

  56.1 ¶ 35.)    According to defendants, the ESU Officers asked

  Sergeant Vukic if plaintiff was “under [arrest]” and Sergeant

  Vukic replied in the affirmative.         (Def. 56.1 ¶ 36.)     Plaintiff


  5     The parties dispute the timing of the ESU Officers’ arrival to the
  scene of the incident. According to defendants, the ESU Officers arrived
  shortly after Sergeant Vukic’s call, approximately fifteen minutes after the
  police first gained entry to plaintiff’s home. (Def. 56.1 ¶ 31.) According
  to plaintiff, the ESU Officers arrived at approximately 8:30 pm, or
  approximately 10 minutes after the first police Officers arrived at
  plaintiff’s home. (Pl. Response ¶ 31; Pl. 56.1 ¶ 53.)

                                        8
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 9 of 46 PageID #: 1481



  testified that as he sat on the stairs above the Officers, he

  heard the Officers state that he was under arrest before the ESU

  Officers arrived (Green-Stark Decl., Ex. 3, John Scoma Tr. at

  64:5-21).    Plaintiff also testified that he was never told he

  was under arrest.     (Green-Stark Decl., Ex. 3, John Scoma Tr. at

  87:4-11.)    Several officers testified that the ESU Officers and

  others continued to instruct plaintiff to come downstairs, which

  plaintiff refused to do.      (Def 56.1 ¶ 37; Scheiner Decl., Ex. G,

  at 55:16-56:6, 93:17-23; Ex. H, at 87:9-25, 88:1-89:2; Ex. I, at

  60:2-12, 63:9-20, 66:3-14, 67:17-68:7, 77:2-13.)           Throughout

  this interaction, the Officers continued to perceive the

  plaintiff as angry and agitated.         (Def. 56.1 ¶ 38.)    ESU Officer

  Allende testified that he believed an attempt to physically

  seize plaintiff would be dangerous, based on his understanding

  of the criminal offense, his perception of plaintiff’s demeanor,

  large physical size and strength, plaintiff’s refusal to descend

  the stairs, plaintiff’s insistence in refusing arrest, and the

  danger the narrow stairwell may pose to officers approaching the

  plaintiff from below.      (Scheiner Decl. Ex. I, at 143:2-144:4,

  146:17-21, 159:7-160:3.)      Accordingly, after speaking with

  plaintiff for several minutes and unsuccessfully attempting to

  deescalate the situation, Officer Allende deployed a taser at

  plaintiff from below.      (Def. 56.1 ¶¶ 44; Allende Dep. Tr., App’x

  E, 72:23-73:5.)     Plaintiff testified that after the first taser

                                       9
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 10 of 46 PageID #: 1482



  hit him in his bicep, he stood up, and was then hit with another

  taser in his forearm.      (Scheiner Decl. Ex. B., at 54:14-17.)

  Two laser darts lodged in plaintiff’s left arm.           (Def. 56.1 ¶

  45.)

              Plaintiff disputes defendants’ characterization of the

  events leading up to the deployment of the taser.           Plaintiff

  contends that upon entering his residence, an ESU Officer

  immediately said, “you are under arrest.”          (Pl. 56.1 ¶ 55.)

  Plaintiff said in response, “for what? He’s telling me to sit on

  the couch.”     (Pl. 56.1 ¶ 56.)     Plaintiff testified that the

  Officers told him to come down the stairs and sit on the couch

  but he remained on the stairs.        (Scheiner Decl., Ex. B, at

  53:22-54:3.)     Then, without any further attempt at verbal

  negotiation or other means of restraint, ESU Detective Brander

  said, “hit him.”     (Pl. 56.1 ¶ 57.)      At that point, Officer

  Allende discharged the taser for two, five-second cycles, with a

  four second interval between the two discharges.           (Pl. 56.1 ¶

  60; Green-Stark Decl., Ex. 3, 54:13-18; Ex. 5 (taser report).)

  Officer Allende testified that he believed that he pressed the

  taser trigger once for approximately five seconds.           (Scheiner

  Decl., Ex. I, at 84:10-21), but the record indicates the taser

  was deployed twice.

              After Officer Allende deployed the taser, two ESU

  Officers (including Detective Brander) ran up the stairs,

                                       10
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 11 of 46 PageID #: 1483



  grabbed plaintiff, and together brought plaintiff down the

  stairs.    (Def. 56.1 ¶ 49; Scheiner Decl., Ex. H, at 91:22-25,

  95:7-25.)    It is undisputed that within approximately 30 seconds

  of the taser being deployed, Officers brought plaintiff off the

  stairs to the floor, handcuffed him, and walked him out of the

  house.    (Def. 56.1 ¶ 50.)     According to plaintiff, the Officers

  violently and roughly piled on plaintiff, one officer placed his

  knee on plaintiff’s back, and plaintiff’s arm was forcefully

  snapped while he was handcuffed, which fractured his elbow.

  (Pl. 56.1 ¶ 74.)     The Officers testified that plaintiff

  struggled and resisted as they attempted to handcuff him.             (See

  Green-Stark Decl., Ex. 17, at 33:24-34:18.)          The circumstances

  and cause of plaintiff’s elbow fracture is in dispute.

              Following his arrest, plaintiff was then transported

  to Lutheran Medical Center Hospital.         (Def. 56.1 ¶ 52.)     While

  at the hospital, plaintiff complained of sharp pain in his left

  elbow.    (Def. 56.1 ¶ 53; Scheiner Decl., Ex. K, at NYC 165.)

  Hospital records reflect that plaintiff reported no chest pain,

  shortness of breath, no abdominal pain or vomiting, no neck or

  back pain, no cough or fever, and “[n]o other signs of trauma to

  body.”    (Scheiner Decl., Ex. K, at NYC 165.)        An x-ray was taken

  of plaintiff’s left elbow and he was diagnosed with a fracture

  to his “coronoid process proximal ulna” and a “suspected

  fracture” to his proximal radial head.         (Def. 56.1 ¶ 55;

                                       11
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 12 of 46 PageID #: 1484



  Scheiner Decl., Ex. K, at NYC 160, 169.)          At the hospital,

  doctors removed two laser barbs, one from plaintiff’s left bicep

  and the other from plaintiff’s left forearm.          (Def. 56.1 ¶ 56.)

  Plaintiff was discharged from the hospital at 11:59 pm on

  September 19, 2015, about two hours and forty-five minutes after

  he was admitted.     (Def. 56.1 ¶ 57.)

              Plaintiff was ultimately charged with Resisting

  Arrest, a class A misdemeanor, Attempted Assault in the Third

  Degree, a class B misdemeanor, Menacing in the Third Degree, a

  class B misdemeanor, Disorderly Conduct, a violation, and

  Harassment in the Second Degree, a violation.           (Pl. 56.1 ¶ 87;

  Green-Stark Decl., Ex. 21, Crim. Ct. Compl. P. 56.)            All charges

  were dismissed and sealed on March 21, 2016.          (Pl. 56.1 ¶ 88;

  Green-Stark Decl., Ex. 25.)

  II.   Procedural History

              Plaintiff commenced the instant action by filing a

  complaint against defendants on December 2, 2016.           (ECF No. 1.)

  The parties proceeded to discovery under the supervision of the

  Honorable Cheryl Pollak and Sanket J. Bulsara, United States

  Magistrate Judges.      (See, e.g., July 5, 2017 Minute Entry, ECF

  No. 15; September 14, 2017 Docket Minute Entry.)           Plaintiff

  filed an amended complaint against defendants on December 19,

  2017 (ECF No. 18), and a second amended complaint on July 26,

  2018.    (ECF No. 44, Second Amended Complaint (“SAC”).)          On

                                       12
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 13 of 46 PageID #: 1485



  January 23, 2020, the court granted defendants leave to file the

  instant motion and set a briefing schedule (see January 23, 2020

  Minute Entry), and as contemplated in that briefing schedule,

  the motion was fully briefed and submitted on June 26, 2020.

                                LEGAL STANDARD

              Defendants move for summary judgment pursuant to

  Federal Rule of Civil Procedure 56, which provides that “[t]he

  court shall grant summary judgment if the movant shows that

  there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.”            Fed R. Civ.

  P. 56(a).

  I.    Summary Judgment

              “[T]he mere existence of some alleged factual dispute

  between the parties will not defeat an otherwise properly

  supported motion for summary judgment; the requirement is that

  there be no genuine issue of material fact.”          Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in

  original).    A fact is material if it “might affect the outcome

  of the suit under the governing law,” and a dispute is genuine

  “if the evidence is such that a reasonable jury could return a

  verdict for the nonmoving party.”         Id. at 248.    For a genuine

  issue of material fact to exist, there must be “sufficient

  evidence favoring the nonmoving party for a jury to return a

  verdict for that party.       If the evidence is merely colorable, or

                                       13
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 14 of 46 PageID #: 1486



  is not significantly probative, summary judgment may be

  granted.”    Id. at 249-50 (citations omitted).

              In reviewing a motion for summary judgment, the court

  “is not to weigh the evidence but is instead required to view

  the evidence in the light most favorable to the party opposing

  summary judgment, to draw all reasonable inferences in favor of

  that party, and to eschew credibility assessments.”            Amnesty Am.

  v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004)

  (quoting Weyant v. Okst, 101 F.3d 845, 854 (2d Cir. 1996));

  accord Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014) (“[I]n

  ruling on a motion for summary judgment, ‘the evidence of the

  nonmovant is to be believed, and all justifiable inferences are

  to be drawn in his favor.’” (quoting Anderson, 477 U.S. at

  255)).

              The moving party has the burden of establishing the

  absence of a genuine dispute as to any material fact, and in

  opposing summary judgment, the nonmoving party “need only

  present evidence from which a jury might return a verdict in his

  favor” to defeat a motion for summary judgment.           Anderson, 477

  U.S. at 256-57.     To meet this burden, however, a party opposing

  summary judgment must “come forward with specific facts showing

  that there is a genuine issue for trial,” not merely “show that

  there is some metaphysical doubt as to the material facts.”

  Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002)

                                       14
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 15 of 46 PageID #: 1487



  (emphasis in original) (quoting Matsushita Elec. Indus. Co. v.

  Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

              In opposing summary judgment, it is “not sufficient

  merely to assert a conclusion without supplying supporting

  arguments or facts,” and a party must instead set forth

  “concrete particulars.”       BellSouth Telecomm., Inc. v. W.R. Grace

  & Co.-Conn., 77 F.3d 603, 615 (2d Cir. 1996) (internal quotation

  marks and citations omitted).        Accordingly, “[t]he nonmoving

  party must go beyond the pleadings, and by his or her own

  affidavits, or by the depositions, answers to interrogatories,

  and admissions on file, designate specific facts showing that

  there is a genuine issue for trial.”          Davis v. New York, 316

  F.3d 93, 100 (2d Cir. 2002) (citations omitted); accord Celotex

  Corp. v. Catrett, 477 U.S. 317, 324 (1986).

                                   DISCUSSION

              Plaintiff’s SAC asserts eighteen causes of action,

  including federal Section 1983 claims of excessive force and

  failure to intervene, and supplemental state law claims of

  assault and battery, and under the New York Constitution,

  arising from an incident which occurred on September 19, 2015.

  (See SAC ¶¶ 40-129.)      By Stipulation and Order entered on

  February 4, 2020 (ECF No. 75), the Court dismissed with

  prejudice all claims not arising from alleged excessive force

  and also dismissed with prejudice all claims against two

                                       15
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 16 of 46 PageID #: 1488



  individual defendants, Deputy Inspector Joseph Hayward and

  retired Police Officer Edward Waszak.          Defendants seek summary

  judgment as to plaintiff’s remaining claims.          (See Def. Mem. at

  3.)   As an initial matter, in his opposition to defendants’

  summary judgment motion, plaintiff “agrees to withdraw, or to

  the Court otherwise dismissing, plaintiff’s federal municipal

  liability claim.”      (Pl. Mem. at 1 n.1.)      Accordingly, defendants

  are entitled to summary judgment dismissing plaintiff’s federal

  municipal liability claim.

              With respect to plaintiff’s remaining claims relating

  to the alleged use of excessive force, as set forth below, the

  Court concludes that defendants are entitled to summary judgment

  dismissing plaintiff’s excessive force claim and assault and

  battery claims with respect to Officer Allende’s use of the

  taser, plaintiff’s municipal liability claim, and claim under

  the New York Constitution.       The Court further concludes that the

  defendant Officers are entitled to qualified immunity with

  respect to the use of the taser.          The Court denies summary

  judgment as to plaintiff’s excessive force claim with respect to

  the Officers’ actions in the course of applying handcuffs, or

  after plaintiff was handcuffed and similarly denies the related

  assault and battery claims for the same reason.




                                       16
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 17 of 46 PageID #: 1489



   I.   Plaintiff’s Excessive Force Claim

              Plaintiff alleges an excessive force claim based on

  Officer Allende’s use of a taser, and defendants use of force in

  restraining him either during the application of handcuffs or

  after plaintiff was handcuffed.        (SAC ¶¶ 12, 16, 48-51; Scheiner

  Decl., Ex. B, at 65:3-6, 69:2-10.)         Defendants move for summary

  judgment on plaintiff's excessive force claim, arguing that the

  force used was objectively reasonable under the circumstances.

  (Def. Mem. at 2, 8-15, 19-21.)

              “The Fourth Amendment prohibits the use of

  unreasonable and therefore excessive force by a police officer

  in the course of effecting an arrest.”         Tracy v. Freshwater, 623

  F.3d 90, 96 (2d Cir. 2010) (citing Graham v. Connor, 490 U.S.

  386, 395 (1989)).      “Because ‘[t]he Fourth Amendment test of

  reasonableness “is one of objective reasonableness,’” ... the

  inquiry is necessarily case and fact specific and requires

  balancing the nature and quality of the intrusion on the

  plaintiff's Fourth Amendment interests against the

  countervailing governmental interests at stake.”           Id. (quoting

  Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 123 (2d Cir.

  2004)) (internal citations omitted).         In conducting that

  balancing test, courts are to consider the following three

  factors: “(1) the nature and severity of the crime leading to

  the arrest, (2) whether the suspect poses an immediate threat to

                                       17
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 18 of 46 PageID #: 1490



  the safety of the officer or others, and (3) whether the suspect

  was actively resisting arrest or attempting to evade arrest by

  flight.”    Id. (citing Graham, 489 U.S. at 396; Jones v. Parmley,

  465 F.3d 46, 61 (2d Cir. 2006)).          In other words, “[a] court's

  role in considering excessive force claims is to determine

  whether a jury, instructed as to the relevant factors, could

  reasonably find that the force used was excessive.”            Brown v.

  City of New York, 798 F.3d 94, 103 (2d Cir. 2015).

              In balancing these factors, courts must be “careful to

  evaluate the record ‘from the perspective of a reasonable

  officer on the scene, rather than with the 20/20 vision of

  hindsight.’”     Tracy, 623 F.3d at 96 (quoting Jones, 465 F.3d at

  61 (quoting Graham, 390 U.S. at 396)).         This court recognizes

  that “police officers are often forced to make split-second

  judgments—in circumstances that are tense, uncertain, and

  rapidly evolving.”      Graham, 490 U.S. at 396-97.       As the Supreme

  Court has emphasized, it is important to evaluate the record

  “from the perspective of a reasonable officer on the scene,

  rather than with the 20/20 vision of hindsight.”           Id. at 396;

  see also id. (“Not every push or shove, even if it may later

  seem unnecessary in the peace of a judge's chambers, violates

  the Fourth Amendment.” (quotation marks and citation omitted)).

  “It is equally important that courts not isolate a particular

  act of force by an officer if it was intertwined with other acts

                                       18
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 19 of 46 PageID #: 1491



  of force in rapid succession where there was no reasonable

  opportunity to re-assess.”       Jones v. Treubig, 963 F.3d 214, 236

  (2d Cir. 2020).

              For purposes of defendants’ motion, the parties do not

  appear to dispute plaintiff’s allegation that the taser was

  deployed twice (SAC ¶ 16).       Defendants contend that, based on

  the undisputed facts, Officer Allende’s actions were objectively

  reasonable under the circumstances as to both taser uses.             In

  evaluating defendants’ motion for summary judgment on

  plaintiff’s excessive force claim, the court analyzes the two

  taser deployments independently.          See, e.g., Towsley v. Frank,

  No. 09-cv-23 (CR), 2010 WL 5394837, at *7 (D. Vt. Dec. 28, 2010)

  (evaluating two taser deployments independently).           The court

  also considers plaintiff’s excessive force claim based on

  defendants’ use of force during the handcuffing or after

  plaintiff was handcuffed.

           A. First Taser Deployment

              To determine if the Officers’ actions constituted

  unconstitutional excessive force, the court applies a

  reasonableness inquiry, which “requires careful attention to the

  facts and circumstances of each particular case, including the

  severity of the crime at issue, whether the suspect poses an

  immediate threat to the safety of the officers or others, and

  whether he is actively resisting arrest or attempting to evade

                                       19
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 20 of 46 PageID #: 1492



  arrest by flight.”      Graham, 490 U.S. at 396; see also Amnesty

  America, 361 F.3d at 123 (explaining that whether use of force

  is reasonable depends on “the totality of the circumstances

  faced by the arresting officer.”).

              At the summary judgment stage, once the court has

  determined the relevant set of facts and drawn all inferences in

  favor of the nonmoving party, the reasonableness of the

  officer's actions is a pure question of law.          See Scott v.

  Harris, 550 U.S. 372, 381 n.8. (2007).         The court now turns to

  the three Graham factors (i.e., (1) the severity of the crime at

  issue, (2) whether the suspect posed an immediate threat to the

  safety of the officers or others, and (3) whether the suspect

  actively resisted arrest or attempted to evade arrest by

  flight).    See Graham, 490 U.S. at 396.       Having considered the

  facts and circumstances in this case, including the Graham

  factors discussed below, the court concludes that Officer

  Allende’s use of the taser was objectively reasonable.

              First, the court concludes that “the severity of the

  crime at issue” here -- an alleged physical assault in a

  domestic dispute -- constitutes a serious and dangerous crime

  under the circumstances.       Graham, 490 U.S. at 396; see, e.g.,

  Hodge v. City of Long Beach, 425 F. App'x 33, 34 (2d Cir. 2011)

  (summary order) (noting that “domestic disputes tend to be

  combustible” and concluding that a 911 call reporting a domestic

                                       20
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 21 of 46 PageID #: 1493



  dispute constituted a “potential severe domestic crime”

  (internal quotation marks omitted)); Whitfield v. City of

  Newburgh, No. 08-cv-8516 (RKE), 2015 WL 9275695, at *12

  (S.D.N.Y. Dec. 17, 2015) (individual high on drugs and suspected

  of domestic violence posed a danger to himself and the

  officers).    “[A]n officer’s use of force against a person

  suspected of committing a dangerous crime is more likely to be

  deemed reasonable than the use of force against a person

  suspected of committing a minor offense.”          Bryant v. Meriden

  Police Dep't, No. 13-cv-449 (SRU), 2017 WL 1217090, at *7 (D.

  Conn. Mar. 31, 2017).      Here, probable cause existed to arrest

  plaintiff for a dangerous domestic assault based on the

  undisputed facts that Officers received the following

  information: (1) the information relayed to the Officers from

  the 911 dispatcher that plaintiff was beating his wife (Def.

  56.1 ¶¶ 6, 7, 13, 33); (2) Ms. Cosares’s eyewitness report to

  the Officers that Ms. Scoma had come to her house crying and

  pleading for help before plaintiff grabbed her by the neck and

  brought her back to plaintiff’s home (id. ¶¶ 8, 9, 11). 6            Under



  6     Defendants also contend that once the Officers entered plaintiff’s
  house, Brielle Scoma came running downstairs from the upper level of the
  house, screaming and crying. (Def. 56.1 at ¶ 23.) Sergeant Vukic, Officer
  Craven and Officer Chatha also testified to hearing a woman from inside
  plaintiff’s house yelling “Help. Help.” (Scheiner Decl., Ex. H, at 59:24-
  60:25, 64:16-20, 59:24-60:25; Ex. G, at 51:14-18, 134:24-135:6.) Plaintiff
  disputes these allegations and because the court must view the facts in favor
  of the nonmoving party, the court does not consider these facts in assessing
  the reasonableness of Officer Allende’s actions.

                                       21
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 22 of 46 PageID #: 1494



  the collective knowledge doctrine and the fellow officer rule,

  Officer Allende was entitled to reasonably rely on information

  from his fellow officers in determining that probable cause

  existed to arrest plaintiff for an ongoing domestic assault.

  See Brown v. City of New York, 798 F.3d 94, 99 (2d Cir. 2015).

  Accordingly, based on the undisputed facts, the Officers had

  probable cause to arrest plaintiff for his alleged involvement

  in a serious domestic assault.        Plaintiff’s contention that he

  was not engaged in an ongoing assault and was not ultimately

  charged with domestic assault is of no consequence to the

  probable cause determination.        (Pl. Mem. at 10); see Krause v.

  Bennett, 887 F.2d 362, 371 (2d Cir. 1989) (“[P]robable cause

  does not require an officer to be certain that subsequent

  prosecution of the arrestee will be successful.”).           Thus, the

  Officers’ understanding of the violent nature and severity of

  the crime leading to plaintiff’s arrest weigh in favor of

  Officer Allende’s use of the force.

              Second, the court considers “whether the suspect poses

  an immediate threat to the safety of the officers or others.”

  Graham, 490 U.S. at 396.       “Courts assessing the threat to

  officer safety look both to the officers’ statements about their

  perception of a threat and objective factors that would justify

  such a fear.”     Bryant, 2017 WL 1217090, at *8.        Here, the

  undisputed facts confirm that a reasonable officer could have

                                       22
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 23 of 46 PageID #: 1495



  viewed plaintiff as a threat to the Officers’ safety.            As noted

  above, the undisputed facts confirm that before and upon their

  arrival, the Officers were informed that plaintiff was

  physically assaulting his wife and had forcefully removed his

  wife from Ms. Cosares’s home.        (Def. 56.1 ¶¶ 33-34.)      Upon

  arrival, after assessing the situation and observing plaintiff’s

  refusal to comply with the Officers’ directions to descend the

  stairs, Sergeant Vukic reasonably viewed the scene as

  sufficiently volatile and dangerous that he radioed for

  assistance from the ESU Officers.         (Def. 56.1 ¶¶ 25-31.)     The

  undisputed facts also confirm that plaintiff, perceived by the

  Officers as being of large and muscular physical stature and

  agitated, continued to refuse to comply with the Officers’

  request that he come downstairs from the narrow stairway where

  he sat above the Officers.       Furthermore, although plaintiff had

  lowered his pants to show officers that he was unarmed (Pl. 56.1

  ¶ 41), the undisputed facts show that plaintiff was not

  restrained and had access to the upstairs, thus potentially

  permitting him access to unknown weapons or other items

  upstairs.    Based on this record, a reasonable officer could have

  viewed the plaintiff’s continued refusals to come downstairs,

  despite several directives from officers, coupled with the

  reported violent crime and plaintiff’s unrestrained position on

  the stairwell, as an immediate threat to the Officers’ safety.

                                       23
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 24 of 46 PageID #: 1496



  Therefore, a reasonable officer could conclude that plaintiff,

  who refused to comply with the Officers’ directions after

  reportedly assaulting his wife, was reasonably perceived as an

  individual who had engaged in violence and posed a danger not

  only to himself, but to the Officers and others in the house.

  In short, the undisputed record evidence makes clear, and no

  reasonable juror could conclude otherwise, that at the time

  Officer Allende deployed the first taser, he had reason to

  believe that plaintiff posed an immediate threat to the Officers

  and others. 7   Moreover, plaintiff testified that after the first

  taser was deployed, he stood up and a second taser was

  subsequently discharged.       (Scheiner Decl. Ex. B., at 54:14-17.)

  Accordingly, the undisputed record evidence similarly weighs in

  favor of Officer Allende’s use of force to subdue plaintiff with

  a taser.

              Third, the court turns to the final Graham factor,

  under which it must determine whether plaintiff’s conduct

  amounted to “actively resisting arrest” and thus establishes



  7     “Courts recognize that domestic disputes not only place the physical
  safety of victims at risk, but also often threaten the physical safety of
  responding officers.” Bettis v. Bean, No. 14-cv-113, 2015 WL 5725625, at *10
  (D. Vt. Sept. 29, 2015) (citing Mattos v. Agarano, 661 F.3d 433, 450 (9th
  Cir. 2011) (“‘The volatility of situations involving domestic violence’ makes
  them particularly dangerous.” (internal alteration omitted) (quoting United
  States v. Martinez, 406 F.3d 1160, 1164 (9th Cir. 2005))). Accordingly,
  “[w]hen officers respond to a domestic abuse call, they understand that
  violence may be lurking and explode with little warning. Indeed, more
  officers are killed or injured on domestic violence calls than on any other
  type of call.” Mattos, 661 F.3d at 450 (quoting Martinez, 406 F.3d at 1164).

                                       24
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 25 of 46 PageID #: 1497



  that Officer Allende’s first use of the taser was reasonable.

  See Tracy, 623 F.3d at 96.       Here, the undisputed facts show that

  plaintiff was continually and actively non-compliant with the

  Officers’ repeated requests that he come downstairs from where

  he sat six or seven steps above the Officers.           Although

  plaintiff states that he was asking the Officers why he was

  under arrest (Scheiner Decl., Ex. B, at 54:8-14), it is

  undisputed that he refused to comply with the Officers’

  directives to descend the stairs and that the Officers had

  reasonable grounds to believe that the plaintiff committed a

  violent crime based on the 911 dispatcher report and the

  neighbor’s eyewitness statement.          Although neither the Supreme

  Court nor the Second Circuit has specifically defined “active

  resistance,” the Second Circuit has upheld uses of force

  involving tasers where the suspect was actively non-compliant

  with the Officers’ directions.        See, e.g., MacLeod v. Town of

  Brattleboro, 548 F. App'x 6, 8 (2d Cir. 2013) (summary order)

  (concluding that the use of a taser “to subdue an actively non-

  compliant suspect . . . who posed a real and imminent threat to

  the safety of the officers and any bystanders” was objectively

  reasonable where the officers gave “repeated, clear commands

  that [the plaintiff] return to the ground”); Crowell v.

  Kirkpatrick, 400 F. App'x 592, 595 (2d Cir. 2010) (summary

  order) (concluding that the use of a taser was reasonable where

                                       25
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 26 of 46 PageID #: 1498



  protestors “were actively resisting their arrest” when they

  chained themselves to a barrel drum).         Indeed, plaintiff

  testified that he told officers to “get out of this house” and

  that he chose to sit down in the middle of the narrow stairway,

  rather than come downstairs and sit on the couch as directed by

  the Officers.     (Scheiner Decl., Ex. B, at 54:1-4.)        He also

  acknowledges that he heard the Officers say that he was under

  arrest, although he also denies he was told he was under arrest.

  (Green-Stark Decl., Ex. 3, John Scoma Tr. at 64:5-21, 87:4-11.)

              Plaintiff argues that his non-compliance with

  Officers’ directives amounted to, “at most[,] arguably passive

  resistance” not justifying the use of a taser.           (Pl. Mem. at

  13.)   Plaintiff’s contentions are unpersuasive, however, because

  unlike the cases cited by plaintiff where a suspect was already

  restrained at the moment of the use of force, see Garcia v.

  Dutchess Cty., 43 F. Supp. 3d 281, 293 (S.D.N.Y. 2014) (denying

  summary judgment to the defendants where, by the time the taser

  was used, the plaintiff had been taken to the floor and was

  being restrained by multiple officers), or detained for a non-

  serious, non-violent offense, see Savatxath v. Demer, No. 15-cv-

  82, 2018 WL 8755515, at *16 (N.D.N.Y. Mar. 31, 2018) (denying

  summary judgment to defendant where force was used on suspect

  stopped for “an obstructed rear view mirror” on suspicion “that

  he possessed drugs”), here, the undisputed facts establish that

                                       26
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 27 of 46 PageID #: 1499



  plaintiff was unrestrained, uncooperative, and reportedly had

  engaged in a violent domestic assault.         See Towsley, 2010 WL

  5394837, at *8 (concluding that officer’s use of a taser was

  reasonable where confronted with a suspect with a history of

  violence who was uncooperative and unrestrained).           The

  undisputed facts establish that the taser was deployed following

  plaintiff’s active resistance to the Officers’ directions and

  his arrest.     Accordingly, the totality of the circumstances

  supports the finding that Officer Allende’s conduct and use of

  force was objectively reasonable.

              Finally, the court concludes that the remaining

  undisputed facts under the circumstances support Officer

  Allende’s use of the taser to effectuate plaintiff’s arrest.

  Plaintiff argues that because the Officers failed to issue a

  warning prior to discharging the taser and fired upon plaintiff

  when he was in an “elevated position,” such action was

  excessive.    (Pl. Mem. at 13-15.)        Although the court notes that

  some district courts in this Circuit have weighed the failure of

  providing a warning and the defendant’s stance in an elevated

  position as factors supporting a finding of excessive force, see

  Negron v. City of New York, 976 F. Supp. 2d 360, 367 (E.D.N.Y.

  2013) (weighing the failure to warn before tasing and

  defendant’s placement in precarious position in favor of a

  finding of excessive force); Whitfield, 2015 WL 9275695, at *16

                                       27
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 28 of 46 PageID #: 1500



  (S.D.N.Y. Dec. 17, 2015) (weighing a failure to warn in favor of

  excessive force (citing out-of-circuit cases)), the court notes

  that the reasonableness inquiry under the Fourth Amendment

  considers the totality of the circumstances and not a single

  factor is dispositive.       See Amnesty America, 361 F.3d at 123

  (explaining that whether use of force is reasonable depends on

  “the totality of the circumstances faced by the arresting

  officer”).    The Second Circuit has instructed that the three

  Graham factors are “relevant to the required balancing of

  governmental interest against the intrusion upon the

  individual's interests,” but there “are no numerical weights to

  be assigned, and the weighing metaphor has been criticized for

  creating the illusion of precision.”         Brown, 798 F.3d at 102.

  Instead, “[a]ll that can realistically be expected is to make

  some assessment as to the extent to which each relevant factor

  is present and then somehow make an aggregate assessment of all

  the factors.”     Id.   Thus, although the court acknowledges that

  some factual disputes may exist with respect to the statements

  exchanged between plaintiff and the Officers, the material,

  undisputed facts show that the Officers were investigating an

  alleged violent crime and were confronted with an uncooperative

  and unrestrained suspect, resulting in the use of force.            In

  other words, the court concludes that an “aggregate assessment”

  of the Graham factors and other relevant circumstances, shows

                                       28
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 29 of 46 PageID #: 1501



  that no reasonable jury could conclude that Officer Allende’s

  use of a taser was objectively unreasonable and therefore

  excessive force.

           B. Second Taser Deployment

              Plaintiff also argues that the second deployment of

  the taser was excessive force.        (SAC ¶¶ 16, 48-51.)      Officer

  Allende testified that he believed that he pressed the taser

  trigger only once for approximately five seconds.           (Scheiner

  Decl., Ex. I, at 84:10-21.)       Even if Officer Allende fired the

  taser twice, plaintiff’s excessive force claim cannot survive

  because by plaintiff’s own account, he was not incapacitated

  after the first taser.       According to plaintiff, after Officer

  Allende deployed the first taser, plaintiff “stood up” and said,

  “What did you shoot me you [sic] with the taser for?”            (Scheiner

  Decl., Ex. B, 54:15-18, 55:5-6.)          After plaintiff stood up,

  Officer Allende fired a second charge before Officers subdued

  plaintiff and arrested him.       (Id. at 54:16-20.)      Thus, according

  to plaintiff’s own testimony, he was not incapacitated by the

  first taser, stood up and had resisted the Officers’ directions

  to come downstairs when the second taser was deployed.            See

  Treubig, 963 F.3d at 229 (second tasing may be excessive where

  suspect was “subdued face down, arms spread” at the time of the

  second tasing); Greenfield v. Tomaine, No. 09-cv-8102 (CS)(PED),

  2011 WL 2714221, at *5 (S.D.N.Y. May 10, 2011) (second tasing

                                       29
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 30 of 46 PageID #: 1502



  excessive where suspect was “shaking” from the first taser and

  was “lying on the ground” at the time of the second tasing),

  report and recommendation adopted, No. 09-cv-8102 (CS)(PED),

  2011 WL 2714219 (S.D.N.Y. July 12, 2011).

              When balancing the government interests at stake

  against those of the individual as Graham requires,

  reasonableness must be judged from the perspective of a

  reasonable officer on the scene, and detached hindsight cannot

  be used to correct judgments made in “circumstances that are

  tense, uncertain, and rapidly evolving.”          Graham, 490 U.S. at

  396.   In this case, viewing the totality of the circumstances,

  Officer Allende confronted an individual suspected of a violent

  crime who was uncooperative, unrestrained, and not incapacitated

  by the first deployment of the taser.         Accordingly, Officer

  Allende’s second use of the taser after plaintiff stood up and

  continued to resist arrest was not objectively unreasonable.

           C. Use of Force While Attempting to Handcuff Plaintiff or
              After Plaintiff was Handcuffed

              Plaintiff contends that defendants used unlawful force

  immediately after he was handcuffed.         Specifically, plaintiff

  testified that after he was tased and while he was on the ground

  and immediately after being handcuffed, an unidentified officer

  put his knee into plaintiff’s back and grabbed his left arm,

  which “snapped.”     (Scheiner Decl., Ex. B, at 65:3-6, 69:2-10.)


                                       30
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 31 of 46 PageID #: 1503



              Although “[o]fficers may use reasonable force to

  effect an arrest” Stratakos v. Nassau Cty., No. 15-cv-7244

  (ADS)(ARL), 2019 WL 6699817, at *5 (E.D.N.Y. Dec. 9, 2019),

  “[t]he force used by the officer must be reasonably related to

  the nature of the resistance and the force used, threatened, or

  reasonably perceived to be threatened, against the officer.”

  Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000).            Courts

  in this Circuit have concluded that “even a minor use of force”

  is unreasonable when a suspect has already been restrained or

  handcuffed.     See, e.g., Adedeji v. Holder, 935 F. Supp. 2d 557,

  568-69 (E.D.N.Y. 2013) (same) (collecting cases).

              Courts in this Circuit have precluded summary

  judgment, where, as here, a plaintiff alleges that he was

  subject to unnecessary force such as “yanking” an arm after he

  or she was restrained in handcuffs.         See Maxwell v. City of New

  York, 380 F.3d 106, 108 (2d Cir. 2004) (“[W]e have permitted a

  plaintiff’s claim to survive summary judgment on allegations

  that, during the course of an arrest, a police officer twisted

  her arm, ‘yanked’ her, and threw her up against a car, causing

  only bruising”); McClendon v. Cty. of Nassau, No. 11–cv–0190,

  2012 WL 4849144, at *9 (E.D.N.Y. Oct. 11, 2012) (“Unnecessary

  blows inflicted while an arrestee is in handcuffs may be

  sufficient to sustain an excessive force claim.”).



                                       31
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 32 of 46 PageID #: 1504



              Here, plaintiff testified that after he was tased

  twice, while he was on the ground and immediately after being

  handcuffed, an unidentified officer put his knee into

  plaintiff’s back and grabbed his left arm, which “snapped.”

  (Scheiner Decl., Ex. B, at 65:3-6, 69:2-10.)           Medical records

  submitted with the parties’ motion papers bear out the

  allegation of injury.      (See Def. 56.1 ¶ 53; Scheiner Decl., Ex.

  K, at NYC 165, 169 (reporting elbow pain and fractures).)

              Viewing the evidence in the light most favorable to

  the plaintiff, the court finds that a genuine issue of material

  fact remains surrounding the Officers’ actions and whether

  plaintiff sustained the injury after he was tased and brought

  down the stairs to the floor while Officers attempted to

  handcuff him, or after the Officers succeeded in applying the

  handcuffs.    A reasonable jury could conclude that Officers used

  excessive force when, after tasing the plaintiff twice and

  restraining him with handcuffs, they allegedly yanked his arm

  back resulting in the elbow injury. 8        Alternatively, a jury could




  8     (Compare Green-Stark Decl., Ex. 17, Gregory Mannino Tr. at 33:24-34:18
  (“Next thing I remember is when [plaintiff] was on the ground multiple
  officers still had to struggle to handcuff him, he was still putting up a
  fight . . . From what I can recall I just remember when he was on the ground
  he was moving around, he wasn't being just compliant in putting his hands
  freely behind his back.”), with Green-Stark Decl., Ex. 3, John Scoma Tr. at
  65:2-6 (“[T]hen [the officer] grabbed my arm and they took me down the stairs
  and I just went down. And they all piled on me. So now once they handcuffed
  me, then what he did was, you know, he probably put his knee in the back me
  and he just snapped my arm.”).)

                                       32
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 33 of 46 PageID #: 1505



  conclude that the injuries resulted after plaintiff was tased

  and Officers grabbed his arm and brought him down the stairs and

  continued his physical struggle while Officers attempted to

  place him in handcuffs. 9      Plaintiff has the burden to prove that

  his elbow was injured by the Officers’ use of excessive force.

  If a jury credits plaintiff’s account of the events, they may

  conclude that the Officers’ conduct after plaintiff was in

  handcuffs was excessive force.        On the other hand, if the jury

  credits the Officers’ account, that plaintiff was brought down

  the stairs after being tasered and continued to struggle and

  resist as the Officers attempted to place plaintiff in

  handcuffs, then the Officers’ actions may be objectively

  reasonable, even if plaintiff’s elbow was injured during the

  Officers’ attempt to restrain him.         For these reasons, the court

  denies defendants’ motion for summary judgment on the issue of

  excessive force with respect to the Officers’ use of force

  either in an attempt to handcuff plaintiff or after plaintiff

  was handcuffed.




  9     In addition, there is some evidence in the record suggesting that
  plaintiff had two ulna nerve transposition surgeries prior to September 19,
  2015. (Def. 56.1 ¶¶ 58-60.) In response, plaintiff argues that the prior
  surgeries are “immaterial to the acute traumatic injuries inflicted to
  plaintiff’s left arm by defendants.” (Pl. Response ¶¶ 60.) As noted above,
  a jury may conclude that plaintiff sustained an elbow injury while resisting
  arrest, but also could conclude that the Officers used excessive force in
  inflicting this injury after he was handcuffed. Thus, a factual issue
  remains regarding when and how plaintiff sustained an injury to his elbow as
  confirmed by the medical records. (Pl. 56.1 ¶ 86.)

                                       33
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 34 of 46 PageID #: 1506



           D. Failure to Intervene

              The Second Circuit has recognized that “all law

  enforcement officials have an affirmative duty to intervene to

  protect the constitutional rights of citizens from infringement

  by other law enforcement officers in their presence.”            Anderson

  v. Branen, 17 F.3d 552, 557 (2d Cir. 1994) (citations omitted).

  Liability for failure to intercede will attach where the officer

  in question observes or has reason to know of the underlying

  wrongful conduct and had a “realistic opportunity to intervene

  to prevent the harm from occurring” but failed to do so.            Id.

              According to plaintiff, the Officers violently and

  roughly piled on plaintiff, placed their knees in plaintiff’s

  back, and forcefully snapped plaintiff’s arm while he was

  handcuffed, which fractured his elbow.         (Pl. 56.1 ¶ 74.)     Thus,

  plaintiff asserts that defendants failed to intervene and

  prevent the alleged constitutional violations.           (Pl. Mem. at

  20.)   Defendants contend that plaintiff’s failure to intervene

  claim must be dismissed because the Officers had no “realistic

  opportunity” to intervene due to the quick succession of events

  and because plaintiff failed to identify the officer who

  allegedly kneeled on his back and snapped his arm.           (Def. Mem.

  at 19-21.)

              The undisputed facts of this case establish that

  Officers had no “realistic opportunity to intervene,” where the

                                       34
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 35 of 46 PageID #: 1507



  alleged use of force occurred in rapid succession.           As noted

  above, plaintiff testified that his arm was “snapped” within

  moments after he was handcuffed and that Officers brought him to

  the floor, handcuffed him, and escorted him outside the house

  within seconds.     (Def. 56.1 ¶ 50; Pl. 56.1 Response ¶ 50.)

  Indeed, plaintiff described the event as a “bang-bang play,”

  where the Officers threw him down on the floor, handcuffed him,

  and snapped his arm back in quick succession.           (Scheiner Decl.,

  Ex. B, John Scoma Tr. at 54:18-22 (“And when I was down, once

  they handcuffed me, then they snapped my arm. And it was just

  that fast. It was like a bang-bang play.”) (emphasis added));

  see Johnson v. City of New York, No. 05-cv-7519, 2008 WL

  4450270, at *6 (S.D.N.Y. Sept. 29, 2008) (“Here, there is no

  evidence from which a reasonable jury could conclude that the

  other officers had sufficient time to prevent the alleged use of

  force which, by plaintiff's own account, lasted only for ‘a

  couple of seconds.’” (citation omitted)); O'Neill v. Krzeminski,

  839 F.2d 9, 11 (2d Cir.1988) (finding no realistic opportunity

  to intercede in use of excessive force by officer where punches

  occurred in rapid succession); Figueroa v. Mazza, No. 11-cv-

  3160, 2014 WL 4853408, at *8 (E.D.N.Y. Sept. 30, 2014) (finding

  that the blows occurred in such rapid succession that defendants

  did not have a realistic opportunity to intervene).            Thus,

  because the Officers had no “realistic opportunity to

                                       35
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 36 of 46 PageID #: 1508



  intervene,” the Court grants defendants summary judgment on

  plaintiff’s failure to intervene claim.

  II.   Qualified Immunity

              In addition to arguing that the plaintiff’s claims

  fail on the merits, defendants also contend that the Officers

  are, in any case, entitled to qualified immunity.           (Def. Mem.

  16-19.)    Qualified immunity protects government officials from

  civil damages liability “insofar as their conduct does not

  violate clearly established statutory or constitutional rights

  of which a reasonable person would have known.”           Pearson v.

  Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

  Fitzgerald, 457 U.S. 800, 818 (1982)).         Pursuant to the two-step

  framework set forth by the Supreme Court in Saucier v. Katz, 533

  U.S. 194 (2001), when an official raises qualified immunity as a

  defense, the court must consider whether: “(1) . . . the

  official violated a statutory or constitutional right, and (2) .

  . . the right was ‘clearly established’ at the time of the

  challenged conduct.”      Ricciuti v. Gyzenis, 834 F.3d 162, 167 (2d

  Cir. 2016).     “As it relates to the second step, the focus is

  ‘whether it would be clear to a reasonable officer that his

  conduct was unlawful in the situation he confronted.’”            Treubig,

  963 F.3d at 224 (quoting Saucier, 533 U.S. at 202).            In deciding

  whether a right is clearly established, “[o]nly Supreme Court

  and Second Circuit precedent existing at the time of the alleged

                                       36
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 37 of 46 PageID #: 1509



  violation is relevant.”       Moore v. Vega, 371 F.3d 110, 114 (2d

  Cir. 2004) (citing Townes v. City of New York, 176 F.3d 138, 144

  (2d Cir. 1999)).     Additionally, in determining objective

  reasonableness, “the relevant question is whether a reasonable

  offic[ial] could have believed the [challenged conduct] to be

  lawful, in light of clearly established law and the information

  the . . . offic[ial] possessed.”          Id. at 115 (quoting Anderson

  v. Creighton, 483 U.S. 635, 641 (1987)).

              In the summary judgment phase of a proceeding,

  dismissal will be granted on the basis of qualified immunity

  only if “no reasonable jury, looking at the evidence in the

  light most favorable to, and drawing all inferences most

  favorable to, the plaintiff, could conclude that it was

  objectively reasonable for the defendant to believe that he was

  acting in a fashion that did not clearly violate an established

  federally protected right.”       Lennon v. Miller, 66 F.3d 416, 420

  (2d Cir. 1995) (quoting Robison v. Via, 821 F.2d 913, 921 (2d

  Cir. 1987)).

              Here, plaintiff argues that the Officers are not

  entitled to qualified immunity because as of the date of the

  incident, it was clearly established law that it was

  unreasonable to deploy a taser “at a misdemeanant who was

  neither fleeing, actively resisting, nor presenting a threat to

  the police or others.”       (Pl. Mem. 15-16.)     In response, the

                                       37
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 38 of 46 PageID #: 1510



  defendants assert that the Officers are entitled to qualified

  immunity because the actions, even viewed in the light most

  favorable to plaintiff, did not violate “clearly established”

  law.   The operative question thus becomes whether it was clearly

  impermissible on September 19, 2015, under the circumstances

  presented, for a police officer to use the force that a jury

  could find Officer Allende used, to twice deploy a taser on a

  non-compliant and unrestrained suspect suspected of committing a

  violent crime.

              The Second Circuit recently explained that following

  its decision in Tracy v. Freshwater, 623 F.3d 90 (2d Cir. 2010),

  “it was clearly established that an officer’s significant use of

  force against an arrestee who was no longer resisting and who

  posed no threat to the safety of officers or others -- whether

  such force was by pepper spray, taser, or any other similar use

  of significant force -- violates the Fourth Amendment.”

  Treubig, 963 F.3d at 226.       Since Tracy, the Circuit has

  explained that “officers may not use a taser against a compliant

  or non-threatening suspect.”        Muschette on Behalf of A.M. v.

  Gionfriddo, 910 F.3d 65, 69-70 (2d Cir. 2018) (citing Tracy, 623

  F.3d at 96-98); see also Soto v. Gaudett, 862 F.3d 148, 158 (2d

  Cir. 2017) (“Though the use of force may be reasonable against a

  suspect who is fleeing, it may be objectively unreasonable

  against that suspect when he has been stopped and no longer

                                       38
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 39 of 46 PageID #: 1511



  poses a risk of flight.” (citing Tracy, 623 F.3d at 96-98)); see

  also Garcia, 43 F. Supp. 3d at 297 (concluding that it is

  clearly established in the Second Circuit that “it [is] a Fourth

  Amendment violation to use ‘significant’ force against arrestees

  who no longer actively resisted arrest or posed a threat to

  officer safety”).

              The plaintiff has pointed to no authority, and this

  Court has not located any, that holds that as of September 19,

  2015, it was constitutionally impermissible to use a taser on an

  unrestrained individual actively resisting arrest for domestic

  violence, where the officers reasonably believed that such

  individual was dangerous.       To the contrary, courts have granted

  qualified immunity to officers when they used pepper spray

  against an arrestee who was actively resisting arrest or posed a

  threat to officers.      See, e.g., Brown v. City of New York, 862

  F.3d 182, 189–92 (2d Cir. 2017) (qualified immunity granted when

  arrestee refused to comply with instructions to place her hands

  behind her back for handcuffing and officers warned her prior to

  each application of pepper spray); McKnight v. Vasile, No. 11-

  cv-6328P, 2017 WL 1176051, at *28 (W.D.N.Y. Mar. 30, 2017)

  (“[W]here an individual is actively resisting arrest and

  refusing orders, and the scene presents a risk to officer safety

  -- courts have granted judgment to the officers on the grounds

  that the use of pepper spray was not excessive or that the

                                       39
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 40 of 46 PageID #: 1512



  officers were entitled to qualified immunity.” (collecting

  cases)).    The use of a pepper spray, like a taser, constitutes

  “significant force” and similarly violates the Fourth Amendment

  if used on an “an arrestee who was no longer resisting and who

  posed no threat to the safety of officers or others.”            Treubig,

  963 F.3d at 226.     An officer is entitled to qualified immunity

  if “any reasonable officer, out of the wide range of reasonable

  people who enforce the laws in this country, could have

  determined that the challenged action was lawful.”           Figueroa v.

  Mazza, 825 F.3d 89, 100 (2d Cir. 2016).

              Applying these standards, the court concludes that the

  Officers are entitled to qualified immunity because although

  clearly established law prohibits an officer from tasing an

  arrestee who is “compliant or a non-threatening suspect,”

  Muschette, 910 F.3d at 69-70, here, the undisputed facts show

  that plaintiff was unrestrained, non-compliant, and reasonably

  perceived as threatening to a reasonable officer on the scene,

  as discussed above.      Accordingly, this court cannot conclude

  that every reasonable police officer would view the taser used

  by Officer Allende, in the circumstances in which that force was

  applied, as excessive according to clearly established law.

  Because Officer Allende did not violate a clearly established

  right, he is entitled to qualified immunity on plaintiff's

  excessive force claim with respect to the taser.

                                       40
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 41 of 46 PageID #: 1513



              As previously discussed, however, there are genuine

  issues of material fact regarding the reasonableness of the

  Officers’ conduct while attempting to handcuff plaintiff or

  after plaintiff was handcuffed.        There also remains a genuine

  issue of material fact as to whether plaintiff was injured

  during or after the handcuffs were applied.          Because these

  “disputes overlap both the excessive force and qualified

  immunity issues, summary judgment must be denied.”           Cowan ex

  rel. Estate of Cooper v. Breen, 352 F.3d 756, 764 (2d Cir. 2003)

  (denying summary judgment on a qualified immunity claim after

  determining in the excessive force analysis that there were

  genuine issues of material fact regarding the reasonableness of

  the officers’ conduct); see also Bennett v. Falcone, 2009 WL

  816830, at *6 (S.D.N.Y. Mar. 25, 2009) (“For the same reasons

  Plaintiff's excessive force claim survives summary judgment, the

  Court holds Defendants’ qualified immunity claim

  insufficient.”).     If the jury finds that plaintiff’s elbow was

  injured while Officers attempted to restrain and apply

  handcuffs, defendants may renew their qualified immunity

  defense.

 III.   Plaintiff’s Municipal Liability Claim

              Defendants are entitled to summary judgment on

  plaintiff’s municipal liability claim.         To demonstrate municipal

  liability under Section 1983, “a plaintiff is required to plead

                                       41
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 42 of 46 PageID #: 1514



  and prove three elements: (1) an official policy or custom that

  (2) causes the plaintiff to be subjected to (3) a denial of a

  constitutional right.”       Lucente v. Cty. of Suffolk, 980 F.3d

  284, 297 (2d Cir. 2020) (quoting Wray v. City of New York, 490

  F.3d 189, 195 (2d Cir. 2007)).        Plaintiff “agrees to withdraw,

  or to the Court otherwise dismissing, plaintiff’s federal

  municipal liability claim.”       (Pl. Mem. at 1 n.1.)      Accordingly,

  the Court grants summary judgment in favor of defendants on

  plaintiff’s municipal liability claim and dismisses the claim

  with prejudice.

  IV.   Plaintiff’s State-law Claims

              Plaintiff also brings a number of state law claims

  including civil assault and battery and a violation of the New

  York Constitution.

           A. Assault and Battery

              Defendants assert that they are entitled to summary

  judgment on plaintiff’s state law assault and battery claims for

  the same reasons that plaintiff’s excessive force claims fail.

  Federal excessive force claims and state law assault and battery

  claims against police officers are nearly identical. See

  Humphrey v. Landers, 344 Fed. App’x 686, 688 (2d Cir. 2009)

  (summary order) (“[E]xcept for § 1983's requirement that the

  tort be committed under color of state law, the essential

  elements of [excessive force and state law assault and battery

                                       42
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 43 of 46 PageID #: 1515



  claims are] substantially identical.” (alteration in original)

  (quoting Posr v. Doherty, 944 F.2d 91, 94–95 (2d Cir. 1991))).

  For the same reasons that defendants are entitled to summary

  judgment on plaintiff’s excessive force claim with respect to

  the use of a taser, defendants are also entitled to summary

  judgment on plaintiff’s assault and battery claim related to the

  taser.

              Because there are genuine issues of material fact that

  preclude summary judgment on the excessive force claim with

  respect to the Officers’ conduct either while attempting to

  apply handcuffs or after plaintiff was handcuffed, however, the

  defendants’ motion for summary judgment on the assault and

  battery claim with respect to these actions is denied.            See

  Dasrath v. City of New York, No. 15-cv-766 (AMD)(RLM), 2018 WL

  10501877, at *8 (E.D.N.Y. Sept. 25, 2018) (denying summary

  judgment to excessive force and state law claims); Bah v. City

  of New York, No. 13-cv-6690 (PKC), 2017 WL 435823, at *4

  (S.D.N.Y. Jan. 31, 2017) (same).

           B. Violation of the New York Constitution

              Plaintiff’s complaint asserts in his Eighteenth Cause

  of Action that all Defendants violated his rights under Article

  I, Section 12 of the New York State Constitution.           (SAC ¶¶ 127-

  29.)   Defendants seek summary judgment with respect to this



                                       43
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 44 of 46 PageID #: 1516



  claim because it is duplicative of federal claims already

  asserted by plaintiff in this action.         (Def. Mem. 25-26.)

              As defendants correctly point out, there is no private

  right of action under the New York State Constitution where a

  plaintiff has an alternative remedy under other federal and

  state laws.     See Vilkhu v. City of New York, No. 06-cv-2095

  (CPS)(JO), 2008 WL 1991099, at *8 (E.D.N.Y. May 5, 2008).             Here,

  plaintiff has a viable claim for excessive force under Section

  1983, rendering his claim for violation of Article I, Section 12

  of the New York State Constitution –- which applies to

  unreasonable searches and seizures –- baseless because “any

  violation of plaintiff’s right to be free from unreasonable

  searches or seizures can be vindicated through [his] viable

  Fourth Amendment claim.”       Vilkhu, 2008 WL 1991099, at *8 (citing

  Coakley v. Jaffe, 49 F.Supp.2d 615, 628-29 (S.D.N.Y. 1999)).

  Accordingly, this Court finds that plaintiff’s claim for a

  violation of the New York State Constitution fails as a matter

  of law and grants defendants’ motion for summary judgment to

  this claim.




                                       44
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 45 of 46 PageID #: 1517



                                   CONCLUSION

              For the foregoing reasons, defendants’ motion for

  summary judgment is GRANTED in part and DENIED in part as

  follows:

        (1)   Defendants’ motion is GRANTED with respect to

              plaintiff’s claims for excessive force as to Officer

              Allende’s use of the taser under section 1983, and is

              DENIED with respect to plaintiff’s claim for excessive

              force as to the Officer’ actions during attempts to

              handcuff plaintiff or after plaintiff was handcuffed;

              and

        (2)   Defendants’ motion is GRANTED as to plaintiff’s

              municipal liability claim; and

        (3)   Defendants’ motion is GRANTED with respect to

              plaintiff’s state claim for assault and battery as to

              Officer Allende’s use of the taser under section 1983,

              and is DENIED with respect to plaintiff’s state claim

              for assault and battery as to the Officers’ actions

              while applying handcuffs or after plaintiff was

              handcuffed; and

        (4)   Defendants’ motion is GRANTED as to plaintiff’s claim

              under Section 12 of the New York Constitution.

              The parties are respectfully directed to submit a

  joint letter no later than February 12, 2021, advising the court

                                       45
Case 1:16-cv-06693-KAM-SJB Document 88 Filed 01/22/21 Page 46 of 46 PageID #: 1518



  as to how they intend to proceed.         The court encourages that

  parties to engage in good faith settlement discussions.

              SO ORDERED.




  Dated: Brooklyn, New York
         January 22, 2021

                                           /s/
                                      KIYO A. MATSUMOTO
                                      United States District Judge
                                      Eastern District of New York




                                       46
